DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the application filed on 13 June 2022.
Claims 1, 3, 4, 8, 10, 11, 15, 17-18 have been amended.
Claims 2, 9 and 16 have been canceled.
Claim 21 has been added.
Claims 1, 3-8, 10-15, and 17-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter (i.e. a method, a system and a non-transitory computer readable storage medium).

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite in part, receiving a first ride request, at an autonomous vehicle (AV), wherein the first ride request specifies a pick-up location associated with a first user identifier (ID); navigating the AV to the pick-up location to provide ride service for a first user associated with the first user ID; receiving review information from the first user, wherein the review information relates to a product or service consumed by the first user; associating the review information from the first user with the first user ID; verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of the pick-up location associated with the ride request; and validating the review information associated with the first user when the product or service consumed by the user was in the geographic vicinity of the pick-up location associated with the ride request.
The claims recite as a whole a method of organizing human activity because the claims recite a process of providing ride service to a user, receiving review information from the user, associating the review information from the first user with the first user ID; verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of the pick-up location associated with the ride request; and validating the review information associated with the first user when the product or service consumed by the user was in the geographic vicinity of the pick-up location associated with the ride request. This is a method of providing business services to a user, managing sales activities or behaviors or business relations. The mere nominal recitation of a computing system, processors, and a computer-readable medium does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recites an abstract idea.
Dependent claims 5, 6-7, 12, 13-14, 19 and 20 further recite the method of organizing human activity as identified in claims 1, 8 and 15. The dependent claims further narrow the abstract idea by reciting, wherein enriching the review information, further comprises: verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of a drop-off location associated with the ride request; wherein the trip information comprises ride history information associated with the first user; receiving a second ride request, at the computing system of the autonomous vehicle (AV), wherein the second ride request specifies a pick-up location associated with a second user identifier (ID); navigating the AV to the pick-up location to provide ride service for a second user; providing a destination recommendation to the second user, wherein the destination recommendation is based on ride history information for the second user and the review information from the first user; wherein the destination recommendation is based on a comparison of a rider profile associated with the first user ID, and a rider profile associated with the second user ID. The dependent claims as a whole recite a method of providing business services to a user, managing sales activities or behaviors or business relations and managing interactions between people.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 recite additional elements including a computing system, one or more processors; and a non-transitory computer-readable storage medium. The computer components are recited at a high level of generality (i.e. as generic a computer system, processor and  non-transitory computer-readable storage medium performing generic computer functions of receiving, navigating, associating, verifying, validating) such that it amount no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 3-7, 10-14 and 17-19 and 21 recite similar additional elements as identified in claims 1, 8 and 15. The computer components as recited amount no more than mere instructions to apply the exception using generic computer components. Claims 3-4, 10-11, 17-19 and 21 recite additional elements including, eliciting additional review information from a user through an audio prompt/through a client device prompt; and receiving additional review information from the user through an interface in a cabin of an autonomous vehicle, the additional review information identifies the business associated with the product or service consumed by the user, enriching the review information with a portion of the additional review information. The eliciting and receiving steps are recited at a high level of generality  and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1, 3-8, 10-15, 17-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
For the collecting steps that were considered extra-solution activity in Step 2A this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the audio prompt, client device, interface in a cabin of an autonomous vehicle are anything other than a generic, off-the-shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Response to Arguments
Applicant's arguments filed 13 June 2022 with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. 
Applicant contends that, “The present invention is directed to validating user reviews through use of an AV rideshare system. As explained in paragraph [0011] of the application as filed, most user reviews are not corroborated. However, an AV rideshare system can solve this problem. The user of an AV rideshare system to corroborate user reviews represents an unconventional architecture similar to that in BASCOM and provides the necessary something more that in combination with the problem that the invention addresses, makes the invention subject matter eligible. Several dependent claims utilize the AV in this process as well, further enhancing the case to find the claims subject matter eligible. 
However, the examiner disagrees with the Applicant’s contentions. The claimed invention is directed toward corroborating user reviews by using data gathered from an AV rideshare system (see claim 1: verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of the pick-up location associated with the ride request; and validating the review information associated with the first user when the product or service consumed by the user was in the geographic vicinity of the pick-up location associated with the ride request). 
Unlike BASCOM which added  a non-conventional and non-generic arrangement of various computer components for filtering Internet content, the instant claim limitations merely use ride request and trip information obtained from an AV rideshare system to corroborate user reviews. The claim limitations merely amount to data gathering which the courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g): Obtaining information about transactions using the Internet to verify credit card transactions CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). The examiner maintains that the claims are patent ineligible.

With respect to the 35 USC 103 rejections, the Applicant has amended the independent claims to include the distinct features:
a computer-implemented method, comprising: receiving a first ride request, at a computing system of an autonomous vehicle (AV), wherein the first ride request specifies a pick-up location associated with a first user identifier (ID); navigating the AV to the pick-up location to provide ride service for a first user associated with the first user ID; receiving review information from the first user, wherein the review information relates to a product or service consumed by the first user; associating the review information from the first user with the first user ID; verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of the pick-up location associated with the ride request; and validating the review information using trip information associated with the first user when the product or service consumed by the user was in the geographic vicinity of the pick-up location associated with the ride request.
The closest prior art, 
Djuric et al (US 20180137593 A1) teaches, [0027]: the transport system 100 can connect requesting users 174 with available self-driving vehicles (“SDVs””) 194 operating throughout the given region. As such, when a requesting user 174 submits a pick-up request 171 via the executing rider application 175, the transport system 100 may select a proximate available SDV 194 to service the pick-up request 171. [0029]: the pick-up request 171 can include a pick-up location within a given region. [0039]: The profile manager 150 can attribute each rider 174 with a unique identifier and/or account number, which can be utilized by the personalization engine 120 to reference the cluster logs 144 when the rider 174 makes a pick-up request). [0035]: instruction can include route information that instructs the SDV 194 to autonomously drive to the pick-up location in order to rendezvous with the requesting user). [0040]: In some examples, after each ride, feedback information 177 can be provided by the user 174, such as ratings, comments, and complaints, which can be utilized by the profile manager 150 in maintaining and updating the requesting user's 174 rider profile. Djuric discloses destinations inputted by the user can correspond to interests in a variety of services, hobbies, products, activities, professions, brands, and the like. Time of day and/or day of week information can provide further context to determining the user's interests and characteristics, such as the user's profession or main hobbies. Likewise, user demographics, such as age, gender or sex, income level, whether the user is a parent, etc., can be determined based on the user's contextual usage of the on-demand ride service. Along these lines, the transport system can combine demographic data with the determined interests to bolster the user's ride experience when utilizing the on- demand transportation service [0014].
Wang (US 20190073676 A1) teaches [0024]: (i) comparing, in accordance with a set of predetermined rules, at least one of: (a) the location data with the location-based attribute to determine a level of location compliance, wherein the location-based attribute includes at least one of a pick-up location, a drop-off location. [0053]: By building up connections through prior relationships involving other prior sharing transactions verified by the system, users can establish credit and verified trustworthiness, and establish a basis and history for sharing or borrowing financial resources for loans, goods, or services. Such prior transactions, particularly ones involving sharing which requires travel by one or more users to one or more locations associated with particular transactions for subjects of value, may be verified and authenticated by the system using GPS and LBS technologies.
However, Djuric and Wang either singularly or in combination, fail anticipate or render obvious to following claimed features verifying that a business associated with the product or service consumed by the user is in a geographic vicinity of the pick-up location associated with the ride request; and validating the review information using trip information associated with the first user when the product or service consumed by the user was in the geographic vicinity of the pick-up location associated with the ride request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Black (US 20110218930 A1) discloses [0038] Next, at step 220, FIG. 2 shows the method 200 continues as the third-party validator validates the initial information. In this step, the third-party validator can validate the initial information in any suitable manner. In some non-limiting embodiments, the third-party validator validates the initial information by comparing the temporal data associated with the initial information with the provider data collected from the service provider to ensure that the information was provided by a verified customer of the provider. In such embodiments, the third-party validator can make any suitable comparison that allows the validator to validate or invalidate the initial information. Indeed, in one non-limiting example in which the temporal data comprises the location of the service provider's office, the third-party validator checks to see that the location information sent with the initial information matches the location information gathered in the provider data.
Montano (US 20140114877 A1) discloses [0007]: A customer authentication process is performed before or after a customer who obtains a service from a particular employee of a service provider is asked to complete a review of the employee to verify that the customer completing the review is the customer that received the service from the employee. A payment-based authentication process will check the payment information to determine if the customer's payment information matches their customer review profile, while a location-based authentication process will determine whether the user's mobile device is in the location where the service was performed.
D-H. Lee and C. Parsuvanathan, "Assessing passenger feedback reliability in crowd-sourced measurement of transit ride quality," 2017 IEEE 20th International Conference on Intelligent Transportation Systems (ITSC), 2017, pp. 726-731, doi: 10.1109/ITSC.2017.8317961 which discloses using mobile device sensors to validate rider feedbacks.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/           Examiner, Art Unit 3629                                                                                                                                                                                             
/GABRIELLE A MCCORMICK/           Primary Examiner, Art Unit 3629